DETAILED ACTION
1.	This office action is a response to amendments submitted on 12/18/2020. 
2.	Applicant's arguments with respect to the claims have been considered but they are moot in view of the new ground of rejection which further attacks the arguments regarding the new added limitations. 
Information Disclosure Statement
3. 	The information disclosure statement(s) (IDS) submitted on 12/02/2020 and 1/14/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
4. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20110163701 A1) in view of [Mergener et al. (US 9197146 B2) or in view of Ro kamp et al. (US 20100218386 A1)] and further in view of Smith et al. (US 5534788 A).
In regards to claims 1, 5-7, 9-11, 14-16 and 19-20, Carrier shows (Figs. 1-3A and 9-11) a battery pack (i.e. 100) for a power tool (i.e. hand tool, Figs, 9-11),  comprising: 
a tool housing (case of 10, 20, 30); a motor (190) supported by the tool housing and including an output shaft (par. 95); 

the tool terminal electrically connectable to a battery pack (100) terminal to transfer current between a battery pack and the power tool (pars. 97, 105),
a first controller (i.e. 125 along with 140) supported by the tool housing (i.e. inside toll housing) and operable to control the motor (190), wherein the first controller is formed as a modular unit with the motor (i.e. electronics module PCB (not shown) containing various protection and control circuitry within pack 100 and 150, par. 62); and a second controller (i.e. 125 along with 148, 155 and 160) supported by the tool housing and operable to communicate between a battery pack (100).
a housing (i.e. 40, Figs. 9-11, par. 28) having a first end and an opposite second end (i.e. ends are defined as the edge of the housing structure) ; 
a plurality of battery cell (105) supported by the housing (40) proximate the second end, the plurality of battery cells (105) including a first battery cell (1st cell or top one of 105) having a first cell terminal and a second cell terminal (i.e. see terminals 1 and 10 @ Fig. 1A and  + and – terminals on Figs, 3A);
a terminal block (i.e. VBatt+) supported proximate the first end, the terminal block including a first power terminal electrically connected to the first cell terminal (top of 105)  and a second power terminal (i.e. Vss) electrically connected to the second cell terminal (to negative side or bat cell 105 and/or to Vss); and 
a current sense resistor (145) electrically connected between the first cell terminal and the first power terminal (i.e. electrically connected between terminals 1 and 10), the current sense resistor (145) extending from proximate the second end to proximate the first end, wherein the pack note- volume of battery pack 110 is defined by proportional to the design and operational needs of the intended sued system and enclosed inside housing 40 depending on the size, weight and volume of the battery cells), and wherein the plurality of battery cells are connected in series and/or parallel (pars. 28 and 32).
Although Carrier does not specify different volume, voltage or operating ratings and capacity, number of cells and size, such as claimed in claims 5-11, 14-16 and 1-20 wherein multiple designs includes the pack volume being up to about 5.2x 106 cubic millimeters (mm3) and wherein the plurality of battery cells are electrically connected and have a nominal voltage of up to about 80 V; the pack volume being up to about 2.6x 106 cubic millimeters (mm3) and wherein the plurality of battery cells are electrically connected and have a nominal voltage of up to about 80 V; wherein each of the plurality of battery cells has a diameter of up to about 21 mm and a length of up to about 71 mm; operable to output a sustained operating discharge current of between about 40 Amps (A) and about 60 A and wherein each of the battery cells has a capacity of between about 3.0 Amp-hours (Ah) and about 5.0 Ah, and/or wherein each of the battery cells has a capacity of about 4.2 Ah.
However, it is merely a matter of design choice to provide the optimum size, weight and operational ratings of a battery cell pack which directly depends on the quantity of cells, the intended system to be used (i.e. load) and its operational requirements and the material, i.e. as seen in pars. 26-27, 36, 38, that the tools each may include a conventional DC motor (not shown) adapted to be powered by a power source having a given nominal voltage rating, and may be applicable to virtually any type of cordless power tool and any supply voltage. Furthermore, multiple examples of the battery design and rates such as nominal voltage, type of battery, max Power, diameter and length are disclosed (see pars. 33-38). 

Moreover, as evidence of the fact above, the following prior arts shows and discloses battery packs with different battery characteristics, rates and profiles:
Ro kamp teaches a high power tool (figs, 1-3 motor chain saw tool), wherein, In [0012] battery pack voltages of 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore high-power tool, and battery pack with a volume from 500 cm3 to 1,200 cm3 which is up to about 2.9 x 10s mm3, wherein, in [0012] battery pack voltages of 12 to 80 V, in [0030] electric motor outputting 500 to 5000 W, therefore current is power divided by voltage, and 600 W divided by 12 volts is equal to 50 A which is between 40A and 60 A.
Mergener teaches and shows a wherein each of the battery ceils has a diameter of up to about 21 mm and a length of up to about 71 mm (col. 5 H. 54*61:18500 battery cells 18 mm diameter and 50 mm length; thus diameter up to 21 mm and a length of up to 71 mm), wherein the battery pack includes up to 20 battery ceils (col. 5 ll, 33-36: battery pack 500 includes 10 battery ceils; in other embodiments, the battery pack 500 can include more or fewer battery cells); wherein the battery cells are connected in series (col. 5 II. 35-36: battery cells can be arranged in series); wherein each of the battery ceils has a capacity of between about 3.0 Ab and about 5.0 Ah (col. 6 , ll 9-11: the battery cells also have a capacity of, for example, between approximately 1.0 Ah and 5.0 Ah ).
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide requirements specifications to merge the battery system of Ro kamp and Mergener to be applied on Carrier’s system to provide the system/load with 
Carrier as modified by Mergener or in view Ro kamp shows a current sense resistor between the front end and the rear which as implicit natural phenomena will  reduces a resistance of the current sense resistor based on the sensor profile and system requirements such based on material. Size, width, etc. 
Thus, it is merely a matter of design option considering a current sensing resistor disposed in a battery pack and coupled between a negative terminal of battery cells and an end terminal contact with a predetermined specification such a particular length or size to decrease the current flow resistance within the current sensor.
As evidence, Smith discloses and shows (Figs. 1-4) a battery powered electronic device including electronics for monitoring the current of the battery cell comprising a leadframe for sensing electrical parameters in an integrated circuit package includes an interconnect pattern having a plurality of patterned conductive pads connected to a plurality of leads for connecting to an integrated circuit and a resistor which is integral with the leadframe and connects selected conductive pads to form a resistive connection between two of the leads (Figs. 2-4) wherein the current-sensing resistor has a predetermined and specific size and length such a width of approximately 8 mil, copper material  with a 5 milliohm resistance has a length of approximately 300 mil. Accuracies of stamped resistors can be as good as 15%. To achieve a suitable resistance, a current-sensing resistor 122 formed from the metal sheet generally has an extended length and small 
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide requirements specifications of the battery system of Ro kamp as disclosed by the sensing resistor of Smith to provide the system/load with best efficiency under the intended needs and the size of the battery pack and its housing.
In regards to claims 2, 12 and 17, Carrier shows (Fig. 1) further comprising a controller (i.e. 125/155) connected to the current sense resistor (145) and operable to sense a current through the current sense resistor (pars. 44, 68, 73).
In regards to claim 8,  Carrier shows (Fig. 1) wherein the at least one battery cell includes up to 20 battery cells (see pars. 37, 47 Volts per cell and the number of cells may be tailored to the desired total power required). 
In regards to claims 13 and 18,  Carrier shows (Fig. 1) wherein the first cell terminal (i.e. 1 or 10 and/or + and -, Figs. 1A and 3A) is a most positive cell terminal of the first battery cell (i.e. first cell of 105) and the second battery cell (.e. second cell of 105).

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20110163701 A1) in view of [Mergener et al. (US 9197146 B2) or in view of Ro kamp et al. (US 20100218386 A1)] further in view of Smith et al. (US 5534788 A) and further in view of Denning (US 20050248320 A1).
In regards to claims 3, Carrier shows (Fig. 1) wherein the at least one battery cell includes a first cell and a second cell.

	However, Denning further shows and discloses abattery pack may include at least one battery cell, a discharge switch coupled to the at least one battery cell, and monitoring and control circuitry responsive to a position of a trigger of an associated cordless power tool to provide a control signal to the discharge switch (abstract), wherein the battery pack (i.e. Fig. 1) further comprises a switch (i.e. 502) configured to be in a first position, in which the first battery cell is electrically connected to the second battery cell, or in a second position, in which the first battery cell is electrically disconnected from the second battery cell (pars. 27). 
Thus, given the teaching of Denning, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Carrier in view of Mergener and Ro kamp to switch ON/OFF  connection between multiple cells of the battery pack so as to provide a control power and charge/discharge on each cell individually,  consequently improving the system reliability.
In regards to claim 4,  Carrier further shows (Fig. 1) wherein the first cell terminal (i.e. 1 or 10 and/or + and -, Figs. 1A and 3A) is a most positive cell terminal of the first battery cell (i.e. first cell of 105) and the second battery cell (.e. second cell of 105).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 6pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837